Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1 and 8, when compared and contrasted with the prior art.
More particularly, the closest prior art includes Yamada et al. (US 2019/0066720 A1), who discloses a head suspension assembly comprising: a support plate (e.g., 14); an interconnection member (e.g., 40) comprising a metal plate (e.g., 30) on the support plate (14) (see, inter alia, paragraph 0037]), a first insulating layer (e.g., 41) on the metal plate (30) (e.g., see Fig. 7), a conductive layer (e.g., 44) on the first insulating layer (41) and forming a connection pad (e.g. 52), and a second insulating layer (e.g., 45) on the conductive layer (44); a head mounted (e.g., 12) on the interconnection member; and a piezoelectric element (e.g., 23) electrically connected to the connection pad (52) and configured to displace the head (12) when a predetermined voltage is applied to the connection pad (52), wherein at least one opening (e.g., see, inter alia, Fig. 7, wherein the opening is associated with designator (61)) is formed in the connection pads (e.g., see Figs. 4 and 7), and the piezoelectric element (23) is electrically 
However, Yamada et al. (US 2019/0066720 A1) does not teach, show or suggest, alone or in combination with the art of record, inter alia, wherein (as per claims 1 and 8), a pair of connection pads, with a piezoelectric element electrically connected to the connection pads, wherein an opening penetrating at least the second insulating layer and the conductive layer is formed in each of the connection pads, the opening formed in one of the connection pads having a wavelike shape, with the piezoelectric element being electrically connected to each of the connection pads by the conductive adhesive.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a head suspension assembly, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1 and 8.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1 and 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688